6 F.3d 829
303 U.S.App.D.C. 370
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.The METHODIST HOSPITAL, et al.v.Donna SHALALA, Secretary, Department of Health and Human Services.
Nos. 91-5401, 91-5436, 92-5210 and 92-5248.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1993.Rehearing and Suggestion for Rehearing En BancDenied in No. 91-5401 Nov. 16, 1993.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.R. 14(c).


2
We reverse the district court's summary judgment that the adjustments provided for under the Tax Equity and Fiscal Responsibility Act of 1982 (TEFRA) at 42 U.S.C. Sec. 1395ww(b)(4)(A) are incorporated into Sec. 1395ww(d) for hospitals subject to the Medicare Program's Prospective Payment System (PPS) during the four-year transition period from the TEFRA-mandated system to PPS.   Episcopal Hospital, et. al. v. Shalala, 994 F.2d 879 (D.C.Cir.1993) holds squarely to the contrary.  Methodist Hospital's second argument in this appeal, that an award of interest should accompany any payment made to the hospitals as a result of the present litigation, is therefore moot.


3
ORDERED and ADJUDGED that the summary judgment from which this appeal has been taken be reversed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).